Citation Nr: 1142498	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1953 to April 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim of service connection for a bilateral hearing loss disability and tinnitus.  In June 2011, the Board remanded this matter for further development, and the case has been returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

As noted above, the Board remanded this matter in June 2011.  The Board specifically directed the RO to obtain an audiological examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  The Board also noted in its remand that that it found that the Veteran was exposed to acoustic trauma during service, and instructed the examiner to take into account this fact when rendering his/her opinion.  In particular, the Board found that the Veteran's assertions of exposure to noise associated with grenades, cannon fire, and smalls arms fire were credible.  

 Subsequently, the Veteran was afforded an examination in June 2011, the report of which noted that the examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  In opining that it was less likely as not that the Veteran's military acoustic trauma was the cause of the Veteran's current hearing loss and tinnitus, the examiner noted that acoustic trauma was not conceded and that the Veteran had noise exposure post service.  Based on this opinion, the Board finds that another opinion must be obtained because the examiner did not concede the Veteran's in-service noise exposure as directed by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for the same examiner who conducted the June 2011 examination, if possible, to review the claims folder, including the June 2011 remand and this remand, and determine whether any current hearing loss disability and tinnitus is related to conceded in-service noise exposure from various weapons to include grenades, cannons, and small arms. 

If the June 2011 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  If the examiner determines that evaluation of the Veteran is necessary, an examination should be arranged.  The examiner must indicate on the examination report that review of the claims folder was undertaken. 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is related to service, and particularly, to his conceded report of in-service acoustic trauma.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's tinnitus is related to service, and particularly, to his conceded report of in-service noise exposure.  The examiner should comment on the Veteran's report regarding the onset of his tinnitus during service.

The examiner should provide a rationale for the opinion provided and reconcile any contradictory evidence of record. 

2.  Readjudicate the Veteran's claims with consideration of any additional evidence obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



